NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0603n.06
                            Filed: August 21, 2007

                                            No. 06–4233

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

CRANPARK, INC.,                                          )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )
v.                                                       )   ON APPEAL FROM THE
                                                         )   UNITED STATES DISTRICT
CEDARAPIDS, INC.,                                        )   COURT FOR THE NORTHERN
                                                         )   DISTRICT OF OHIO
       Defendant-Appellee.                               )


Before:        KEITH, GRIFFIN, Circuit Judges; and VAN TATENHOVE, District Judge.*

       PER CURIAM. Plaintiff, Cranpark, Inc. (“Cranpark”), sued Defendant, Cedarapids, Inc.

(“Cedarapids”), in the Northern District of Ohio, alleging (1) breach of contract, (2) breach of

express warranties, (3) breach of the implied warranties of merchantability and of fitness for a

particular purpose, (4) breach of duty to repair, (5) misrepresentation, and (6) fraud. Concluding that

Cranpark’s claims are barred under the parties’ contractual agreement and the economic loss

doctrine, the district court granted summary judgment in favor of Cedarapids. Cranpark now

appeals.

       Because the reasons supporting summary judgment in favor of Cedarapids have been well

articulated by the district court’s thoughtful opinion, a detailed written opinion by this Court would

serve no valuable purpose. Therefore, we AFFIRM the district court’s grant of summary judgment


       *
          The Honorable Gregory F. Van Tatenhove, United States District Judge for the Eastern
District of Kentucky, sitting by designation.
on the basis of its written opinion.